Title: To James Madison from Albert Gallatin, 22 July 1801
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department July 22d. 1801
I have the honor to enclose a copy of the circular to Collectors in relation to Quarantine laws & of the form of a bill of Health. On this last, it is proper to mention that there are but thirteen ports vizt. Portsmouth N. H.—Newbury port, Salem, Boston, Newport, Providence, New York, Philadelphia, Baltimore, Norfolk, Wilmington N. ⟨C., ⟩ Charleston S. C. & Savannah, in which naval officers are established by law, & that in all other ports the bill of health can only be certified by the Collector. A circumstance with which perhaps Foreign Agents, to whom the Circular may be communicated, should be acquainted, in order to prevent any injury abroad to vessels sailing from those ports, on account of the unavoidable omission of a naval officer’s signature. I have the honor to ⟨be⟩ with the highest respe⟨ct⟩ Sir Your most obt. Servt.
Albert Gallatin
 

   
   RC (DNA: RG 59, ML). Enclosures not found, but see n. 1.



   
   Dated 15 July 1801, the circular letter was a revision of the draft Gallatin sent JM circa 1 July. The revised letter was printed in the National Intelligencer, 3 Aug. 1801.


